Citation Nr: 1020538	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-24 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left hip, on an 
extraschedular basis.

2.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left knee, on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1962 to 
September 1966 and from December 1990 to July 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued disability ratings of 
20 percent for each of traumatic arthritis of the left knee 
and left hip.  

The Veteran and his wife presented testimony at a Board 
hearing before the undersigned Veterans Law Judge in 
September 2007.  A transcript of the hearing is associated 
with the claims folder.

The case was previously before the Board in February and 
October 2008, and was remanded each time for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously remanded by the 
Board on two occasions.  Unfortunately, another remand is 
required.  In the October 2008 Board remand, the issue of 
entitlement to extra-schedular compensation for the Veteran's 
service-connected traumatic arthritis of the left hip and 
left knee was referred to the Director of the Compensation 
and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  

In December 2009, the Director determined that entitlement to 
an extra-schedular evaluation for the Veteran's service-
connected arthritis was not warranted as the Veteran's 
service-connected disabilities were "not of such severity as 
to markedly interfere with his ability to be gainfully 
employed."


The Director applied the incorrect standard in determining 
whether an extra-schedular evaluation was warranted.  The 
Board notes that the claimant need not demonstrate that his 
or her service connected disability causes interference with 
"obtaining or retaining" employment, as such a test would 
"exact[] a higher standard than is required for a finding of 
'marked interference with employment' under § 3.321(b)(1)."  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Instead, VA has 
contemplated and set such a higher standard in other 
regulations, namely 38 C.F.R. §§ 4.15 and 4.16, which govern 
total disability based on unemployability (TDIU).  Id. 
(noting that "difficulty in obtaining or retaining 
employment is an element considered for establishing a rating 
of total disability based on individual unemployability 
(TDIU)").  To require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only.  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As shown above, the 
Director incorrectly based the denial of an extra-schedular 
evaluation on the Veteran's ability to be gainfully employed.  
Therefore, as the basis for the Director's denial for an 
extra-schedular evaluation was incorrect, a remand is 
required to correct this deficiency.  

On remand, the issue of entitlement to extra-schedular 
compensation for the Veteran's service-connected traumatic 
arthritis of the left hip and left knee is again referred to 
the Director of the Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.321(b)(1).  The Director must 
specifically determine whether the Veteran's service 
connected disabilities result in a marked interference with 
employment as required under § 3.321(b)(1). 


Accordingly, the case is REMANDED for the following action:

1.	Refer the Veteran's claim for increased 
ratings for traumatic arthritis of the 
left hip and knee to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether 
extraschedular ratings are warranted.  
The Director is specifically asked to 
address whether the Veteran's service-
connected disabilities result in a marked 
interference with employment.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


